Citation Nr: 9928278	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-45 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left torn ankle ligaments.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with traumatic degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had over twenty-eight years of active military 
service when he retired in January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating determination of 
the Houston Department of Veterans Affairs (VA) Regional 
Office (RO), which confirmed a noncompensable evaluation for 
residuals of torn lateral ligaments of the left ankle 
following reconstruction; and which granted service 
connection for lumbosacral strain with degenerative 
arthritis, evaluated as 10 percent disabling.  In a rating 
decision dated in September 1997, the RO increased the 
evaluation for the left ankle disability to 10 percent for 
the entire period since the effective date of the grant of 
service connection, except for periods when the veteran was 
on active duty.


REMAND

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

On VA examination in December 1997, the veteran reported that 
he had been receiving treatment for a low back disability at 
a VA facility since February 1994.  The veteran's 
representative has pointed out that these records have not 
been sought.

The veteran and his representative have asserted that the VA 
examination did not adequately portray the extent of his pain 
and functional impairment.

The Court of Appeals for Veterans Claims (Court) has held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. §§ 4.40 or 4.45 (1998).  It has also been held that 
the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's increased rating claims, as the 
disabilities at issue are currently evaluated on the basis of 
diagnostic codes predicated on limitation of motion.  The 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Moreover, the veteran's representative has requested that 
these matters be remanded in conjunction with the Court's 
holding in Deluca and 38 C.F.R. §§ 4.40 and 4.45.

While the Board notes that the veteran was afforded an VA 
examinations in April 1993 and April 1997, the information 
received as a result of these examination is not sufficiently 
detailed for determining whether an increased evaluation is 
warranted under §§ 4.40 or 4.45. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any low back or left 
ankle disorder since April 1997.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the claims folder 
legible copies of the veteran's complete 
treatment records from those facilities 
identified by the veteran which have not 
already been secured.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA records of treatment 
from the San Antonio, Texas, VA Medical 
Center.

2.  The RO should arrange for an 
appropriate examination to determine the 
extent and severity of the veteran's 
service-connected lumbosacral strain with 
traumatic degenerative arthritis and his 
residuals of left torn ankle ligaments.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination.  All necessary tests and 
studies, including X-rays and range of 
motion studies reported in degrees of 
arc, should be performed and all findings 
must be reported in detail.

The examiner should report the normal 
range of motions for the back as well as 
actual ranges of ankle and back motion 
achieved by the veteran.  The examiner 
should comment on the presence or absence 
of muscle spasm in the back, and also 
upon whether there is a loss of lateral 
spinal motion in a standing position, 
whether there is listing of the entire 
spine, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.

The examiner should determine whether the 
left ankle or back disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the claims of entitlement to 
increased ratings for lumbosacral strain 
with traumatic degenerative arthritis and 
residuals of the left ankle torn 
ligaments.  The RO review should include 
consideration of the provisions of 38 
C.F.R. §§ 3.321(b)(1), 4.40, 4.45, and 
4.59, and DeLuca v. Brown.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case. A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



